UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PLANNED SYSTEMS INTERNATIONAL,         
INCORPORATED,
                Plaintiff-Appellant,
                 v.                             No. 02-1446

FEDERAL TECHNOLOGY CORPORATION,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude H. Hilton, Chief District Judge.
                         (CA-01-1631-A)

                      Argued: April 3, 2003

                      Decided: July 25, 2003

     Before WILLIAMS and MICHAEL, Circuit Judges, and
     Terry L. WOOTEN, United States District Judge for the
        District of South Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: James Kevin Kearney, REED SMITH, L.L.P., Washing-
ton, D.C., for Appellant. Alan Leonard Briggs, SQUIRE, SANDERS
& DEMPSEY, L.L.P., Washington, D.C., for Appellee. ON BRIEF:
David T. Hickey, REED SMITH, L.L.P., Washington, D.C., for
Appellant. John A. Howell, SQUIRE, SANDERS & DEMPSEY,
2           PLANNED SYSTEMS INT’L v. FEDERAL TECHNOLOGY
L.L.P., Washington, D.C.; Dennis Dean Kirk, Falls Church, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Plaintiff-Appellant Planned Systems International, Inc. (hereinafter
"PSI"), a Pennsylvania corporation, filed a two count diversity of citi-
zenship breach of contract action against Defendant-Appellee Federal
Technology Corporation (hereinafter "FedTec"), a Virginia corpora-
tion, in the United States District Court for the Eastern District of Vir-
ginia. Count I of the complaint alleged that FedTec breached its
contractual obligation under Clause 27 of the subcontract to avoid
certain conflicts of interest with PSI.1 The District Court dismissed
Count I of the Complaint for failure to state a claim under Rule
12(b)(6) of the Federal Rules of Civil Procedure. A Final Order of
dismissal was entered by the District Court on March 28, 2002.2 PSI
appeals to this Court from this final order of the District Court, as
well as the underlying order dated December 14, 2001. For the rea-
sons below, we affirm.

                                    I.

   On October 20, 2000, the Department of the Interior solicited bids
for a contract to provide security management and technical support
    1
     Count II, which alleged that FedTec breached its contractual obliga-
tions by soliciting PSI’s employees, is not a subject of this appeal.
   2
     On March 27, 2002, PSI filed a consent motion for Dismissal of
Count II. Since Count I was dismissed by the Court on December 14,
2001, the dismissal of Count II constituted a dismissal of plaintiff-
appellant’s case.
           PLANNED SYSTEMS INT’L v. FEDERAL TECHNOLOGY               3
services for certain military health systems programs beginning
November 1, 2000, and ending October 31, 2001. PSI bid on and was
awarded the contract to provide these services. PSI entered into a sub-
contract with FedTec effective September 25, 2000. Under the sub-
contract, FedTec was to deliver a portion of the services required to
be delivered by PSI under the 2000 GSA schedule order, referred to
in the subcontract as the prime contract. In the subcontract, PSI and
FedTec agreed to a conflict of interest clause. The clause in the sub-
contract contained the following relevant language:

    27     Conflict of Interest

    27.1 During the term of this subcontract the Subcontractor
         shall not directly or indirectly engage in soliciting the
         sale to or performance of services being delivered
         under this agreement to the Customer. This does not
         preclude the Subcontractor from pursuing interests
         outside the scope of this subcontract statement of
         work and the prime contract statement of work.

    27.2 During the term of this subcontract, the Subcontrac-
         tor shall refrain from all activities that would jeopar-
         dize and/or be detrimental to PSI’s on-going or future
         activities under the contract for which this Subcon-
         tract is issued.

   In September 2001, prior to the expiration of the 2000 GSA sched-
ule order, and during the term of the subcontract, the Department of
the Army solicited bids for a contract to perform security manage-
ment and technical support services for certain military health sys-
tems programs beginning October 1, 2001, and continuing until
March 31, 2002, with the possibility of four contract renewals of six
months each. Both PSI and FedTec submitted a bid for this contract.
FedTec was awarded the contract.

   Subsequently, PSI filed its Complaint in the District Court alleging
that Clause 27, in the September 25, 2000 subcontract between the
parties, prohibited FedTec from soliciting for and competing with PSI
for the September 2001 contract. FedTec filed a Rule 12(b)(6) motion
to dismiss Count I for failure to state a claim upon which relief could
4           PLANNED SYSTEMS INT’L v. FEDERAL TECHNOLOGY
be granted. On December 14, 2001, the District Court held a hearing
on the outstanding motion to dismiss. The District Court granted the
motion to dismiss Count I, finding that the language of Clause 27 was
clear and unambiguous and restricted in its effect solely to the scope
of the subcontract.

    PSI filed a timely notice of appeal.

                                   II.

   In reviewing a district court’s order dismissing a complaint under
Federal Rule of Civil Procedure 12(b)(6) for plaintiff’s "failure to
state a claim upon which relief can be granted," this court determines
de novo whether the complaint, under the facts alleged and under any
facts that could be proved in support of the complaint, is legally suffi-
cient. Eastern Shore Markets, Inc. v. J.D. Associates Ltd. Partnership,
213 F.3d 175, 180 (4th Cir. 2000); Schatz v. Rosenberg, 943 F.2d
485, 489 (4th Cir.1991); see also Fed.R.Civ.P. 8(a)(2) (establishing
as a pleading requirement that a claim contain "a short and plain state-
ment of the claim showing that the pleader is entitled to relief").
Because only the legal sufficiency of the complaint, and not the facts
in support of it, is tested under a Rule 12(b)(6) motion, we assume the
truth of all facts alleged in the complaint and the existence of any fact
that can be proved, consistent with the complaint’s allegations. See
Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Conley v. Gib-
son, 355 U.S. 41, 45-46 (1957). While we must take the facts in the
light most favorable to the plaintiff, we need not accept the legal con-
clusions drawn from the facts. See Schatz, 943 F.2d at 489. Similarly,
we need not accept as true unwarranted inferences, unreasonable con-
clusions, or arguments. See generally 5A Charles Alan Wright &
Arthur R. Miller, Federal Practice and Procedure § 1357 (2d ed.
1990 & 1998 Supp.). With these standards in hand, we now turn to
the complaint at issue in this case.

                                   III.

   The parties agreed that the law of the state of Maryland applies in
this case.3 Maryland Courts have recognized the general rule that
  3
    The subcontract between PSI and FedTec included a choice of law
provision that indicated that "[t]he construction, interpretation and per-
formance of this subcontract shall be governed by and construed in
accordance with the domestic laws of the State of Maryland . . . ."
            PLANNED SYSTEMS INT’L v. FEDERAL TECHNOLOGY                   5
"[t]he question of whether a contract is ambiguous ordinarily is deter-
mined by the court as a question of law." Calomiris v. Woods, 353
Md. 425, 434-438, 727 A.2d 358, 362-364 (Md. 1999).

   In determining whether a writing is ambiguous, Maryland has long
adhered to the law of the objective interpretation of contracts. Under
the objective view, a written contract is ambiguous if, when read by
a reasonably prudent person, it is susceptible of more than one mean-
ing. Id. at 435-436. The determination of whether language is suscep-
tible of more than one meaning includes a consideration of "the
character of the contract, its purpose, and the facts and circumstances
of the parties at the time of execution." Id. Therefore, when interpret-
ing a contract the court’s task is to:

      "[D]etermine from the language of the agreement itself what
      a reasonable person in the position of the parties would have
      meant at the time it was effectuated. In addition, when the
      language of the contract is plain and unambiguous there is
      no room for construction, and a court must presume that the
      parties meant what they expressed. In these circumstances,
      the true test of what is meant is not what the parties to the
      contract intended it to mean, but what a reasonable person
      in the position of the parties would have thought it meant.
      Consequently, the clear and unambiguous language of an
      agreement will not give away to what the parties thought
      that the agreement meant or intended it to mean."

General Motors Acceptance v. Daniels, 303 Md. 254, 261, 492 A.2d
1306, 1310 (1985).

   This Court has carefully reviewed the language of Clause 27,
which is at issue in this case, and the District Court’s analysis of the
relevant language.4 The contractual language states that FedTec
  4
    On appeal, appellant raises the issue of whether the District Court’s
dismissal of Count I of the complaint was an improper exercise of its
authority under Rule 12(b)(6). In reviewing the action taken by the Dis-
trict Court, this Court finds that the District Court recognized and applied
the correct standard for a Rule 12(b)(6) motion. Additionally, this Court
6           PLANNED SYSTEMS INT’L v. FEDERAL TECHNOLOGY
agreed to refrain from "soliciting the sale to or performance of the
services being rendered under this agreement to the customer." The
language indicates that FedTec and PSI also agreed that "[t]his does
not preclude subcontractor from pursuing interests outside the scope
of this subcontract statement of work and the prime statement of
work."

   The District Court found that ". . . [clauses] 27.1 and 27.2 are clear
and unambiguous, and they are restricted in their effect solely to the
scope of the subcontract. The language makes that unmistakably
clear." In analyzing this agreement, we find that the District Court
correctly applied Maryland law of objective interpretation of con-
tracts. Additionally, we agree with the District Court’s conclusion that
there is no ambiguity in Clause 27 and that reasonable persons in the
position of the parties would have reached the same conclusion.

   The conflict of interest provision, Clause 27, would prohibit
FedTec "[d]uring the term of this subcontract" from "soliciting . . .
services being delivered under this agreement." We agree with the
District Court’s analysis of this language and its conclusion that solic-
itation by FedTec was only prohibited during the "term of this sub-
contract" and applied only to services "delivered under this
agreement." There is no reasonable basis to conclude that Clause 27
also prohibited FedTec from soliciting "the customer" for services to
be delivered under other contracts. This Court concludes that the Dis-
trict Court was correct, and likewise finds, that Clause 27 is limited
to a specific time period by its reference to the statement of work and
the prime contract, both of which were for definite terms.

  Further, language in Clause 27 did not "preclude" FedTec "from
pursuing interests outside the scope" of the subcontract and prime

finds that no facts outside of the pleadings were submitted by FedTec or
considered by the District Court in deciding the motion to dismiss. Even
if facts outside of the pleadings were submitted, it was harmless error,
with no prejudice alleged or proven by PSI. See In re Rockefeller Ctr.
Props. Sec. Litig., 184 F.3d 280, 287-289 (3rd Cir. 1999) (finding that
a district court’s failure to provide notice of conversion of a Rule
12(b)(6) motion to a Rule 56 motion is harmless error if the plaintiff’s
complaint would not have survived a motion to dismiss).
           PLANNED SYSTEMS INT’L v. FEDERAL TECHNOLOGY               7
contract. Considering this language in the subcontract, any new con-
tract sought by FedTec, to be performed at some future time, would
be outside of the finite time period of the original prime contract and
the subcontract between PSI and FedTec. Accordingly, any such new
contract would be outside of "the scope" of the prime contract and
subcontract.

   In summary, this Court finds that FedTec agreed with PSI that dur-
ing the period the prime contract and subcontract were in effect, it
would not solicit "the Customer" in relation to the services to be sold
or performed under the agreement during that same time period. But,
the unambiguous language in both Clause 27.1 and 27.2 allow FedTec
to solicit the "sale [or] performance" of services under another con-
tract during a separate and distinct time period.

  Having reviewed de novo the language of Clause 27, and having
had the benefit of the parties’ briefs, as well as oral argument, we
conclude that the District Court did not err in dismissing Count I
based on its ruling that Clause 27 was clear and unambiguous.
Accordingly, we affirm.

                                                          AFFIRMED